Exhibit 10.1

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”), made as of the 2nd day of
November, 2006, to be effective November 2nd, 2006 (the “Effective Date”) by and
between Greenville First Bank, N.A. and Greenville First Bancshares, Inc.
(hereinafter collectively called “Employer” or the “Company”), having its
principal office at 112 Haywood Road, Greenville, South Carolina 29607, and F.
Justin Strickland (hereinafter called “Employee”), whose residence address is
623 Brandon Ct./Lexington/South Carolina/29072.

        In consideration of the mutual covenants and promises herein made, the
parties hereto agree as follows:

        1.     Employment. Employer shall employ Employee, and Employee shall
serve Employer, as President and in such capacity shall perform such duties as
are consistent with that position, and as Employer from time to time may direct.
Employee shall have such authority and responsibilities consistent with his
position as are set forth in the Company’s Bylaws or assigned by the Company’s
Board of Directors (the “Board”) or Chief Executive Officer from time to time.
Employee shall devote his full business time, attention, skill and efforts to
the performance of his duties hereunder, except during periods of illness or
periods of vacation and leaves of absence consistent with Employer’s policy.
Such duties shall be performed at Employer’s principal corporate offices or
subsidiary office as agreed upon by Employer and Employee. Employer reserves the
right from time to time to extend, curtail or change the title and duties of
Employee. Employee may devote reasonable periods to service as a director or
advisor to other organizations, to charitable and community activities, and to
managing his personal investments; provided that such activities do not
materially interfere with the performance of his duties hereunder and are not in
conflict or competitive with, or adverse to, the interests of the Company.

        2.     Term. Unless earlier terminated as provided in section 13 below,
Employee’s employment under this Agreement shall commence on the Effective Date
and be for a term ending January 31, 2009 (the “Term”). At the end of January
2008 and on the last day of January each year thereafter, the Term shall be
extended for an additional one (1) year so that the remaining term shall
continue to be two (2) years; provided that Employer or Employee may at any
time, by written notice, fix the Term to a finite term of two (2) years
commencing with the year of the notice.

        3.     Base Salary. For all services rendered by Employee under this
Agreement, Employer shall pay Employee a base salary of $175,000.00 per year,
which may be increased from the previous base annual salary beginning February 1
of each year (the “Base Salary”). The Base Salary shall be reviewed annually by
the Board, and may be increased by the Board, or a duly appointed committee
thereof, in its sole discretion. The Base Salary shall be payable in accordance
with the salary practices of Employer.

        4.     Benefits.

                 (a)    Employee shall be entitled, to the extent that
Employee’s position, title, tenure, salary, age, health and other qualifications
make him eligible, to participate in such pension, profit sharing, bonus, life
insurance, hospitalization, major medical, and other employee benefit plans or
programs of Employer currently in existence on the date hereof or later
established that generally are

--------------------------------------------------------------------------------

provided to executive employees of the Company. Employee’s participation in any
such plan or program shall be subject to the provisions, rules and regulations
applicable thereto.

                 (b)    At the Company’s election, the Company shall provide
Employee with either an automobile owned or leased by the Company of a make and
model appropriate to Employee’s status, or a $750 monthly automobile allowance.
If the Company provides Employee with an automobile, the Company shall provide
for reasonable expenses associated with the automobile, including, but not
limited to insurance, taxes, mileage, maintenance, etc.

        5.     Working Facilities. Employee shall be furnished with an office
and such other facilities and services as may be necessary or suitable to his
position and adequate for the performance of his duties.

        6.     Expenses. Employee is authorized to incur reasonable expenses for
promoting the business of Employer, including expenses for entertainment, travel
and similar items, but only to the extent that such expenses are allowable
deductions to Employer on its Federal income tax return. Expenses for which
there is a fifty percent (50%) tax deduction limitation for entertainment,
travel and similar items shall be considered reimbursable expenses. Employer
shall promptly reimburse Employee for all such expenses upon the presentation by
Employee, from time to time, of an itemized account of such expenditures.
Employee shall repay to Employer the amounts of any expenses claimed which, for
lack of proper documentation or otherwise, are not allowed to Employer as
deductions for Federal income tax purposes.

        7.     Vacations. Employee shall be entitled each fiscal year to twenty
(20) paid days off, which shall be granted on a noncumulative basis from
year-to-year, as granted by Employer to employees of similar tenure and
compensation rank, pursuant to Employer’s paid days off policy. Employer
reserves the right to modify this and any other personnel policy from time to
time.

        8.     Ownership of Work Product.

                 (a)    Employee shall diligently disclose to Employer as soon
as it is created or conceived by Employee, and Employer shall own, all Work
Product (as defined below). To the extent permitted by law, all Work Product
shall be considered work made for hire by Employee and owned by Employer.

                 (b)    If any of the Work Product may not, by operation of law,
be considered work made for hire by Employee for Employer (or if ownership of
all right, title and interest of the intellectual property rights therein shall
not otherwise vest exclusively in Employer), Employee agrees to assign, and upon
creation thereof automatically assigns, without further consideration, the
ownership of all Work Product to Employer, its successors and assigns.

                 (c)    Employer, its successors and assigns, shall have the
right to obtain and hold in its or their own name copyrights, registrations, and
any other protection available in the foregoing.

                 (d)    Employee agrees to perform upon the reasonable request
of Employer, during or after Employee’s employment, such further acts as may be
necessary or desirable to transfer, perfect and defend Employer’s ownership of
the Work Product. When requested, Employee will:

                         (i)     Execute, acknowledge and deliver any requested
affidavits and documents of assignment and conveyance;


2

--------------------------------------------------------------------------------

     (ii)     Obtain and aid in the enforcement of copyrights (and, if
applicable, patents) with respect to the Work Product in any countries;


     (iii)    Provide testimony in connection with any proceeding affecting the
right, title or interest of Employer in any Work Product; and


     (iv)    Perform any other acts deemed necessary or desirable to carry out
the purposes of this Agreement.


                 (e)    Employer shall reimburse all reasonable out-of-pocket
expenses incurred by Employee at Employer’s request in connection with
subsection 8(d).

                 (f)     For purposes hereof, “Work Product” shall mean all
intellectual property rights, including all Trade Secrets (as defined below),
U.S. and international copyrights, patentable inventions, discoveries and
improvements, and other intellectual property rights, in any programming,
documentation, technology or other work product that relates to the business and
interests of Employer and that Employee conceives, develops, or delivers to
Employer at any time during the term of Employee’s employment. “Work Product”
shall also include all intellectual property rights in any programming,
documentation, technology or other work product that is now contained in any of
the products or systems (including development and support systems) of Employer
to the extent Employee conceived, developed or delivered such Work Product to
Employer prior to the date of this Agreement while Employee was engaged as an
independent contractor or employee of Employer. Employee hereby irrevocably
relinquishes for the benefit of Employer and its assigns any moral rights in the
Work Product recognized by applicable law.

        9.     Protection of Trade Secrets and Confidential Information.

                 (a)    Through exercise of his rights and performance of his
obligations under this Agreement, Employee will be exposed to “Trade Secrets”
and “Confidential Information” (as those terms are defined below). “Trade
Secrets” shall mean information or data of or about Employer or any Affiliates
(as defined in subsection 26(a)), including, but not limited to, technical or
non-technical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans, or lists of actual or potential customers, clients, distributors,
or licensees, that: (i) derive economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from their disclosure or use;
and (ii) are the subject of efforts that are reasonable under the circumstances
to maintain their secrecy. To the extent that the foregoing definition is
inconsistent with the definition of “trade secret” mandated under applicable
law, the latter definition shall govern for purposes of interpreting Employee’s
obligations under this Agreement. Except as required to perform his obligations
under this Agreement, or except with Employer’s prior written permission,
Employee shall not use, redistribute, market, publish, disclose or divulge to
any other person or entity any Trade Secrets of Employer. Employee’s obligations
under this provision shall remain in force (during and after the Term) for so
long as such information or data shall continue to constitute a Trade Secret
under applicable law. Employee agrees to cooperate with any and all
confidentiality requirements of Employer, and Employee shall immediately notify
Employer of any unauthorized disclosure or use of any Trade Secrets of which
Employee becomes aware.

                 (b)    Employee agrees to maintain in strict confidence and,
except as necessary to perform his duties for Employer, not to use or disclose
any Confidential Information at any time, either


3

--------------------------------------------------------------------------------

during the term of his employment or for a period of one year after Employee’s
last date of employment, so long as the pertinent data or information remains
Confidential Information. “Confidential Information” shall mean any non-public
information of a competitively sensitive or personal nature, other than Trade
Secrets, acquired by Employee during his employment, relating to Employer or
Employer’s business, operations, customers, suppliers, products, employees,
financial affairs or industrial practices. Notwithstanding anything herein to
the contrary, no obligation or liability shall accrue hereunder with respect to
any information that is or becomes publicly available without the fault of
Employee.

                 (c)    Employee will abide by Employer’s policies and
regulations, as established from time to time, for the protection of its
Confidential Information. Employee acknowledges that all records, files, data,
documents, and the like relating to suppliers, customers, costs, prices,
systems, methods, personnel, technology and other materials relating to Employer
or its Affiliated entities shall be and remain the sole property of Employer
and/or such Affiliated entity. Employee agrees, upon the request of Employer,
and in any event upon termination of his employment, to turn over all copies of
all media, records, documentation, etc., pertaining to Employer (together with a
written statement certifying as to his compliance with the foregoing).

        10.    Non-Solicitation of Customers. During the term of his employment
with Employer, and for a period of one (1) year thereafter, Employee shall not
directly or indirectly solicit any individual or entity which was a customer or
client of Employer for the purpose of providing a service or product to such
customer or client which is the same type of service or product offered or
provided by Employer; provided, however, that this restriction shall apply only
to those customers or clients with whom Employee had contact in connection with
services or products provided by Employer within two (2) years prior to the date
of termination of such employment.

        11.    Non-Solicitation of Employees. During the term of his employment
with Employer, and for a period of one (1) year thereafter, Employee shall not,
directly or indirectly, induce or solicit for employment any employee of
Employer for the purpose of providing services that are the same or similar to
the types of services offered or engaged in by any employee of Employer at the
time of termination of Employee’s employment with Employer.

        12.    Non-Competition Agreement. During Employee’s employment with
Employer and for a period of one (1) year thereafter, Employee shall not
(without the prior written consent of Employer) compete with Employer or any of
its subsidiaries, directly or indirectly, engage in forming, serving as an
organizer, director, officer of, employee or agent, or consultant to, or
acquiring or maintaining more than a 1% passive investment in, a depository
financial institution or holding company thereof if such depository institution
or holding company has one or more offices or branches located within thirty
(30) miles of any office or branch of Employer in existence at the time
Employee’s employment with Employer is terminated (the “Territory”).
Notwithstanding the foregoing, Employee may serve as an officer of or consultant
to a depository institution or holding company thereof even though such
institution operates one or more offices or branches in the Territory, if
Employee’s employment does not directly involve, in whole or in part, the
depository financial institution’s or holding company’s operations in the
Territory.


4

--------------------------------------------------------------------------------

        13.    Termination.

                 (a)     Employee’s employment under this Agreement may be
terminated prior to the end of the Term only as follows:

        (i)     upon the death of Employee;


        (ii)     upon the disability of Employee for a period of one hundred and
eighty (180) days which, in the opinion of the Board, renders him unable to
perform the essential functions of his job and for which reasonable
accommodation is unavailable. For purposes of this Agreement, a “disability” is
defined as a physical or mental impairment that substantially limits one or more
major life activities, and a “reasonable accommodation” is one that does not
impose an undue hardship on Employer;


        (iii)    by Employer for Cause (as defined in subsection 26(b)) upon
delivery of a Notice of Termination (as defined in subsection 26(e)) to
Employee;


        (iv)    by Employee for Good Reason (as defined in subsection 26(d) upon
delivery of a Notice of Termination to the Employer within a ninety (90) day
period beginning on the thirtieth (30th) day after the occurrence of a Change of
Control (as defined in subsection 26(c)) or within a ninety (90) day period
beginning on the one (1) year anniversary of the occurrence of a Change of
Control; or


        (v)     by Employee effective upon the thirtieth (30th) day after
delivery of a written notice to Employer of resignation.


                 (b)     If Employee’s employment is terminated because of
Employee’s death, Employee’s estate shall receive thirty (30) days following the
month of death:

        (i)     any sums due him as Base Salary and/or reimbursement of expenses
through the end of the month during which death occurred; and


        (ii)     any bonus earned or accrued through the date of death.
Regardless of death, all prior calendar year earned bonuses must be paid within
two (2) months after the end of the calendar year in which they arise.


                 (c)     During the period of any disability leading up to the
termination of Employee’s employment as a result of the disability, Employer
shall:

        (i)     continue to pay at the normal payroll period Employee his full
Base Salary at the rate then in effect and all perquisites and other benefits
(other than any bonus) until Employee becomes eligible for benefits under any
long-term disability plan or insurance program maintained by Employer; provided
that the amount of any such payments to Employee shall be reduced by the sum of
the amounts, if any, payable to Employee for the same period under any
disability benefit or pension plan of Employer or any of its subsidiaries; and


        (ii)        pay Employee thirty (30) days after the termination of
Employee’s employment as a result of the disability, any current year bonus
earned or accrued



5

--------------------------------------------------------------------------------

  through the date of the initial disability which triggered the period of
disability. Regardless of disability, all prior calendar year earned bonuses
must be paid within two (2) months after the end of the calendar year in which
they arise.


                 (d)     If Employee’s employment is terminated for: (i) Cause;
or (ii) if Employee resigns not pursuant to clause (iv) of section 13(a);
Employee shall receive thirty (30) days after termination of employment any sums
due him as Base Salary and/or reimbursement of expenses through the date of such
termination.

                 (e)     If Employee’s employment is terminated by Employee
pursuant to clause (iv) of section 13(a), in addition to other rights and
remedies available in law or equity, Employee shall be entitled to the
following:

        (i)     Employer shall pay Employee severance compensation in an amount
equal to 100% of his then current monthly Base Salary each month, on the 20th
day of such month, for twelve (12) months from his date of termination, plus any
bonus earned or accrued through the date of termination. Regardless of a Change
in Control, all prior calendar year earned bonuses must be paid within two (2)
months after the end of the calendar year in which they arise;


        (ii)     for the period from the date of termination through the date
that Employee attains the age of sixty-five (65) (the “Continuation Period”),
Employer shall at its expense continue on behalf of Employee, Employee’s spouse
and his dependents (as defined in Internal Revenue Code of 1986, as amended ,
(“I.R.C.”)) and beneficiaries the life insurance, disability, medical, dental,
and hospitalization benefits provided (x) to Employee at any time during the
ninety (90) day period prior to the Change in Control or at any time thereafter
or (y) to other similarly situated executives who continue in the employ of
Employer during the Continuation Period. Such coverage and benefits (including
deductibles and costs) shall be no less favorable to Employee and his dependents
and beneficiaries than the most favorable of such coverages and benefits during
any of the periods referred to above. Employer’s obligation hereunder with
respect to the foregoing benefits shall be limited to the extent that Employee
obtains any such benefits pursuant to a subsequent employer’s benefit plans, in
which case Employer may reduce the coverage of any benefits it is required to
provide Employee hereunder as long as the aggregate coverages and benefits of
the combined benefit plans is no less favorable to Employee than the coverages
and benefits required to be provided hereunder. This subsection (ii) shall not
be interpreted so as to limit any benefits to which Employee or his dependents
or beneficiaries may be entitled under any of Employer’s employee benefit plans,
programs, or practices following Employee’s termination of employment,
including, without limitation, retiree medical and life insurance benefits;


        (iii)    the restrictions on any outstanding incentive awards (including
restricted stock) granted to Employee under the Company’s, or the holding
company thereof, long-term equity incentive program or any other incentive plan
or arrangement shall lapse and become 100% vested and any Employee election
rights thereto must be exercised contemporaneously with the Change in Control;



6

--------------------------------------------------------------------------------

        (iv)    all stock options and stock appreciation rights granted to
Employee shall become immediately exercisable and shall become 100% vested and
must be exercised , if exercised, contemporaneously with the Change in Control;


        (v)     all performance units granted to Employee shall become 100%
vested and any compensation associated with such units must be paid
contemporaneously with the Change in Control; and


        (vi)    the restrictive covenants contained in sections 10, 11 and 12
shall not apply to Employee.


                 (f)     If Employer terminates Employee’s employment other than
pursuant to clauses (i), (ii), (iii) or (v) of section 13(a), Employer shall pay
to Employee severance compensation in an amount equal to 100% of his then
current monthly Base Salary each month, on the 20th day of such month, for
twelve (12) months from the date of termination, plus any bonus earned or
accrued through the date of termination. Regardless of a reason for termination
of employment, all prior calendar year earned bonuses must be paid within two
(2) months after the end of the calendar year in which they arise.

                 (g)     With the exceptions of the provisions of this section
13, and the express terms of any benefit plan under which Employee is a
participant, it is agreed that, upon termination of Employee’s employment,
Employer shall have no obligation to Employee for, and Employee waives and
relinquishes, any further compensation or benefits (exclusive of COBRA
benefits). At the time of termination of employment, Employer and Employee shall
enter into a mutually satisfactory form of release acknowledging such remaining
obligations and discharging both parties, as well as Employer’s officers,
directors and employees with respect to their actions for or on behalf of
Employer, from any other claims or obligations arising out of or in connection
with Employee’s employment by Employer, including the circumstances of such
termination.

                 (h)     The parties intend that the severance payments and
other compensation provided for herein are reasonable compensation for
Employee’s services to Employer and shall not constitute “excess parachute
payments” within the meaning of Section 280G of the I.R.C. and any regulations
thereunder. In the event that Employer’s independent accountants acting as
auditors for Employer on the date of a Change in Control determine that the
payments provided for herein constitute “excess parachute payments,” then the
compensation payable hereunder shall be increased, on a tax gross-up basis, so
as to reimburse Employee for the tax payable by Employee, pursuant to Section
4999 of the I.R.C., on such “excess parachute payments,” taking into account all
taxes payable by Employee with respect to such tax gross-up payments hereunder,
so that Employee shall be, after payment of all taxes, in the same financial
position as if no taxes under Section 4999 of I.R.C. had been imposed upon him.

        14.    Oral Modification Not Binding. This Agreement supersedes all
prior agreements and understandings between the parties and may not be changed
or terminated orally, and no change or attempted waiver of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced; provided, however, that Employee’s compensation may be
increased at any time by Employer without in any way affecting any of the other
terms and conditions of this Agreement, which in all other respects shall remain
in full force and effect.

        15.    Governing Law. This Agreement has been entered into in the State
of South Carolina and shall be governed by the laws of such State.


7

--------------------------------------------------------------------------------

        16.    Remedies for Breach. Employee recognizes and agrees that a breach
by Employee of any covenant contained in this Agreement would cause immeasurable
and irreparable harm to Employer. In the event of a breach or threatened breach
of any covenant contained herein, Employer shall be entitled to temporary and
permanent injunctive relief, restraining Employee from violating or threatening
to violate any covenant contained herein, as well as all costs and fees incurred
by Employer, including attorneys’ fees, as a result of Employee’s breach or
threatened breach of the covenant. Employer and Employee agree that the relief
described herein is in addition to such other and further relief as may be
available to Employer at equity or by law. Nothing herein shall be construed as
prohibiting Employer from pursuing any other remedies available to it for such
breach of threatened breach, including the recovery of damages from Employee.

        17.    Consideration. Employee acknowledges and agrees that valid
consideration has been given to Employee by Employer in return for the promises
of Employee set forth herein.

        18.    Covenants are Independent. The covenants on the part of Employee
contained herein shall each be construed as agreements independent of each other
and of any other provisions in this Agreement and the unenforceability of one
shall not effect the remaining covenants.

        19.    Severability and Substitution of Valid Provisions. To the extent
that any provision or language of this Agreement is deemed unenforceable, by
virtue of the scope of the business activity prohibited or the length of time
the activity is prohibited, Employer and Employee agree that this Agreement
shall be enforced to the fullest extent permissible under the laws and public
policies of the State of South Carolina.

        20.    Extension of Periods. Each of the time periods described in this
Agreement shall be automatically extended by any length of time during which
Employee is in breach of the corresponding covenant contained herein. The
provisions of this Agreement shall continue in full force and effect throughout
the duration of the extended periods.

        21.    Reasonable Restraint. It is agreed by the parties that the
foregoing covenants in this Agreement are necessary for the legitimate business
interests of Employer and impose a reasonable restraint on Employee in light of
the activities and business of Employer on the date of the execution of this
Agreement.

        22.    Withholding of Taxes. Employer may withhold from any amounts
payable to Employee under this Agreement all federal, state, city or other taxes
and withholdings as shall be required pursuant to any applicable law, rule or
regulation.

        23.    Notices. Any notice required or permitted to be given under this
Agreement shall be sufficient if given in writing and sent by registered or
certified mail to his residence in the case of Employee or to its principal
office in the case of Employer.

        24.    Assignment. The rights and obligations of the parties to this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Employer. This Agreement shall not be terminated by any merger or
consolidation whether or not Employer is the consolidated or surviving
corporation or by transfer of all or substantially all of the assets of Employer
to another corporation if there is a surviving or resulting corporation in such
transfer.

8

--------------------------------------------------------------------------------

        25.    Severability. It is not the intent of any party hereto to violate
any public policy of any jurisdiction in which this Agreement may be enforced.
If any provision of this Agreement or the application of any provision hereof to
any person or circumstances is held invalid, unenforceable or otherwise
unlawful, the remainder of this Agreement and the application of such provision
to any other person or circumstances shall not be affected. In addition, the
applicable provision shall be reformed to the extent (and only to the extent)
necessary to make it valid, enforceable and legal.

        26.    Certain Definitions.

                 (a)     “Affiliate” shall mean any business entity controlled
by the Company, controlling or under common control with the Company.

                 (b)    “Cause” shall consist of any of:

        (i)     the commission by Employee of a willful act (including, without
limitation, a dishonest or fraudulent act) or a grossly negligent act, or the
willful or grossly negligent omission to act by Employee, which is intended to
cause, causes or is reasonably likely to cause material harm to Employer
(including harm to its business reputation);


        (ii)     the indictment of Employee for the commission or perpetration
by Employee of any felony or any crime involving dishonesty, moral turpitude or
fraud;


          (iii)    the material breach by Employee of this Agreement that, if
susceptible of cure, remains uncured thirty (30) days following written notice
to Employee of such breach;


          (iv)    the receipt of any form of notice, written or otherwise, that
any regulatory agency having jurisdiction over Employer intends to institute any
form of formal or informal (e.g., a memorandum of understanding which relates to
Employee’s performance) regulatory action against Employee or Employer (provided
that the Board determines in good faith, with Employee abstaining from
participating in the consideration of and vote on the matter, that the subject
matter of such action involves acts or omissions by or under the supervision of
Employee or that termination of Employee would materially advance Employer’s
compliance with the purpose of the action or would materially assist Employer in
avoiding or reducing the restrictions or adverse effects to Employer related to
the regulatory action);


         (v)     the exhibition by Employee of a standard of behavior within the
scope of his employment that is materially disruptive to the orderly conduct of
Employer’s business operations (including, without limitation, substance abuse
or sexual misconduct) to a level which, in the Board’s good faith and reasonable
judgment, with Employee abstaining from participating in the consideration of
and vote on the matter, is materially detrimental to Employer’s best interest,
that, if susceptible of cure remains uncured ten (10) days following written
notice to Employee of such specific inappropriate behavior; or


        (vi)    the failure of Employee to devote his full business time and
attention to his employment as provided under this Agreement that, if
susceptible of cure, remains uncured thirty (30) days following written notice
to Employee of such failure.


9

--------------------------------------------------------------------------------

                 (c)     “Change in Control” shall consist of any one (1) of the
following events, provided the event constitutes a change in control within the
meaning of Section 409A of the I.R.C. and the regulations thereto, and provided
the occurrence of the event is objectively determinable and does not require the
exercise of judgment or discretion on the part of the Board or any other person:

    (i)        the individuals who, as of the date of this Agreement, are
members of the Board (the “Incumbent Board”) cease for any reason during any
twelve (12) — month period to constitute more than fifty percent (50%) of the
Board; provided, however, that if the election, or nomination for election by
the Company’s shareholders, of any new director was approved in advance by a
vote of more than fifty percent (50%) of then existing Board, such new director
shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board;


    (ii)        acquisitions during a twelve (12) — month period ending on the
date of the most recent acquisition by such Person (as defined in subsection
26(e)) of any voting securities of the Company (the “Voting Securities”) by any
Person immediately after which such Person has ownership of thirty-five percent
(35%) or more of the combined voting power of the Company’s then outstanding
Voting Securities of the Company; or


    (iii)        acquisitions of the assets of the Company that have a total
gross fair market value equal to or more than forty percent (40%) of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisitions by any Person during a twelve (12) — month period ending on
the date of the most recent acquisition.


                 (d)     “Good Reason” shall mean the occurrence after a Change
of Control of any of the events or conditions described in subsections (i)
through (vii) hereof:

        (i)     a change in the Employee’s status, title, position or
responsibilities (including reporting responsibilities) which, in the Employee’s
reasonable judgment, represents an adverse change from his status, title,
position or responsibilities as in effect at any time within ninety (90) days
preceding the date of a Change in Control or at any time thereafter; the
assignment to the Employee of any duties or responsibilities which, in the
Employee’s reasonable judgment, are inconsistent with his status, title,
position or responsibilities as in effect at any time within ninety (90) days
preceding the date of a Change in Control or at any time thereafter; any removal
of the Employee from or failure to reappoint or reelect him to any of such
offices or positions, except in connection with the termination of his
employment for Disability or Cause, as a result of his death, or by the Employee
other than for Good Reason, or any other change in condition or circumstances
that in the Employee’s reasonable judgment makes it materially more difficult
for the Employee to carry out the duties and responsibilities of his office than
existed at any time within ninety (90) days preceding the date of Change in
Control or at any time thereafter;


        (ii)     a reduction in the Employee’s base salary or any failure to pay
the Employee any compensation or benefits to which he is entitled within five
(5) days of the date due;


10

--------------------------------------------------------------------------------

        (iii)    the Employer’s requiring the Employee to be based at any place
outside a 30-mile radius from the executive offices occupied by the Employee
immediately prior to the Change in Control, except for reasonably required
travel on the Employer’s business which is not materially greater than such
travel requirements prior to the Change in Control;


        (iv)    the failure by the Employer to (A) continue in effect (without
reduction in benefit level and-or reward opportunities) any material
compensation or employee benefit plan in which the Employee was participating at
any time within ninety (90) days preceding the date of a Change in Control or at
any time thereafter, unless such plan is replaced with a plan that provides
substantially equivalent compensation or benefits to the Employee, or (B)
provide the Employee with compensation and benefits, in the aggregate, at least
equal (in terms of benefit levels and/or reward opportunities) to those provided
for under each other employee benefit plan, program and practice in which the
Employee was participating at any time within ninety (90) days preceding the
date of a Change in Control or at any time thereafter;


        (v)     the insolvency or the filing (by any party, including the
Employer) of a petition for bankruptcy of the Employer, which petition is not
dismissed within sixty (60) days;


        (vi)    any material breach by the Employer of any material provision of
this Agreement;


        (vii)   any purported termination of the Employee’s employment for Cause
by the Employer which does not comply with the terms of this Agreement; or


         Any event or condition described in clause (i) through (viii) above
which occurs prior to a Change in Control but which the Employee reasonably
demonstrates (A) was at the request of a third party, or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control which actually
occurs, shall constitute Good Reason for purposes of this Agreement,
notwithstanding that it occurred prior to the Change in Control. The Employee’s
right to terminate his employment for Good Reason shall not be affected by his
incapacity due to physical or mental illness.


                 (e)     “Notice of Termination” shall mean a written notice of
termination from one party to the other which specifies an effective date of
termination, indicates the specific termination provision in this Agreement
relied upon, and sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee’s employment under the
provision so indicated.

                 (f)     “Person” shall mean any individual, corporation,
partnership, limited liability company, trust, joint venture or any and all
other types of business entities, but specifically excludes an Affiliate of the
Company.

        27.    Entire Agreement. This Agreement supersedes any other agreements,
oral or written, between the parties with respect to the subject matter hereof,
and contains all of the agreements and understandings between the parties with
respect to the employment of Employee by Employer. Any waiver or modification of
any term of this Agreement shall be effective only if it is set forth in writing
signed by all parties hereto.


11

--------------------------------------------------------------------------------

        28.    Gender Neutrality. The terms “he,” “him,” “his,” and “himself,”
where used in this Agreement, shall refer to both the masculine and feminine
genders, as may be appropriate.

        29.    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same agreement.










12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written on this 12th day of December, 2006.

    EMPLOYER:                GREENVILLE FIRST BANK, N.A.           [CORPORATE
SEAL]   By: /s/ R. Arthur Seaver           Name: R. Arthur Seaver   Attest:  
     Title: Chief Executive Officer           Secretary         GREENVILLE FIRST
BANCSHARES, INC.           [CORPORATE SEAL]   By: /s/ R. Arthur Seaver     
Name: R. Arthur Seaver   Attest:   Title: Chief Executive Officer          
____________________
Secretary                 EMPLOYEE:              /s/ F. Justin Strickland     
F. Justin Strickland  





13